EXHIBIT 10.5



 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made
effective as of the __th day of March, 2013, by and between Advaxis, Inc. (the
“Company”) and John Rothman (“Employee”) (collectively, “the parties”).

 

WHEREAS, Employee has been employed since March 1, 2005 until August 1, 2011by
the Company as a Vice President of Clinical Research, and since August 1, 2011
as Executive Vice President of Science and Operations; and

 

WHEREAS, Employee’s employment with the Company has ceased effective as of March
1, 2013 (the “Release Date”).

 

NOW, THEREFORE, in consideration of the mutual promises of the parties to this
Agreement, the receipt and sufficiency of which are hereby acknowledged, IT IS
HEREBY AGREED by and between Employee and the Company as follows:

 

1.                  Employee for and in consideration of the commitments set
forth in this Agreement, and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries and
parents, and its officers, directors, employees, attorneys, and agents, and its
and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) of and from all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which Employee ever had, now has or which Employee’s heirs, executors or
administrators hereafter may have from the beginning of time, up to and
including the date of this Agreement, and particularly, but without limitation
of the foregoing general terms, any claims concerning or relating in any way to
Employee’s employment relationship with RELEASEES, including, but not limited
to, any claims arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e et seq., Section 1981 of the Civil Rights Act of 1870, 42 U.S.C. §
1981 et seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
(“ADA”), the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621
et seq. (“ADEA”), the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et
seq. (“OWBPA”), the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.
(“FMLA”), the Employee Retirement Income Security Act, 29 U.S.C. §1001 et seq.
(“ERISA”), the Workers Adjustment Retraining and Notification Act, 29 U.S.C. §
2101 et seq. (“WARN”), the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1 et seq. (“NJLAD”), the Conscientious Employee Protection Act, N.J.S.A.
34:19-1 et seq. (“CEPA”), the New Jersey Family Leave Act, N.J.S.A. 34:11b-1 et
seq., the New Jersey Equal Pay Act, N.J.S.A. 34:11-56.1 et seq., the New Jersey
Wage and Hour Law, N.J.S.A. 34:1-56a et seq., the New Jersey Wage Payment Act,
N.J.S.A. 34:11-4.2 et seq., the New Jersey Constitution, the common law of the
State of New Jersey including, but not limited to, “Pierce claims,” the New
Jersey wage and hour laws, and any and all other federal, state, county, or
local common laws, statutes, ordinances, or regulations, including, without
limitation, claims of unlawful discharge, retaliation, fraud, equitable fraud,
negligent misrepresentation, breach of contract, promissory estoppel, breach of
the implied covenant of good faith and fair dealing, negligent supervision,
quantum meruit, violation of public policy, defamation, physical injury,
emotional distress, or claims for additional compensation or benefits arising up
until now, and any claims for attorneys’ fees and costs.

 





 

  

2.                  In consideration for Employee’s execution of this Agreement,
agreement to be legally bound by its terms, and undertakings as set forth
herein, and provided that Employee has not revoked the Agreement pursuant to
Paragraph 18 herein:

 

(a)                Employee will assist Advaxis as its “Technology Development
Consultant” from March 1, 2013 until February 28, 2014 (the “Transition Period”)
by continuing to consult with Advaxis for the Transition Period at the
reasonable request of the Company. Activities Employee shall undertake include
the following: i) transition of all of Employees responsibilities and delivery
of files to the Company as directed by the CEO or the Chief Legal Officer; ii)
make his access to the Rutgers Library available to the Company; and iii) from
time-to-time during the Transition Period, certain project assignments, as
requested in writing by the Chief Legal Officer, Daniel J. O’Connor, paid at an
hourly rate of $350.00 per hour, plus all reasonably incurred expenses, to be
paid within 15 days of invoicing.

 

(b)               During the Transition Period, the Company will pay to
Employee: i) an amount equal to his 2012 annual base salary of $275,000 in equal
bi-weekly installments of $10,576.92 beginning on March 14, 2013, payable as
follows: 1) $9,871.80 to Employee, less all applicable federal, state and local
withholdings (consistent with the company’s practices heretofore); and 2) 705.13
payable to Deutsch Atkins, P.C. . The Company will report all payments to the
Employee on a W-2, issued to Employee, and all payments to Deutsch Atkins, P.C.
on a 1099 issued to Deutsch Atkins, P.C. and ii) a guaranteed minimum of two (2)
hours of consulting work per month at a rate of $350.00 per hour, billable on
the 1st day of each month and payable within 15 days of invoicing.

 

(c)                Employee will be no longer be eligible for continued
participation in the Company group medical plan Employee has selected on the
same basis as active employees, after the end of February, 2013. Thereafter,
Employee may be eligible for up to eighteen (18) months of medical coverage, at
Employee’s expense, pursuant to COBRA. Information regarding Employee’s
eligibility for COBRA benefits will be mailed to Employee under separate cover.

 

(d)               Within ninety (90) days of the execution of this Agreement,
the Company will issue to Employee 2,009,482 shares of restricted common stock,
which Employee earned prior to separation. The issuance of the foregoing will be
in addition to the 275,775 common shares already issued to Employee, bring the
total number of issued shares of common stock to 2,285,257.

 

3.                  Employee understands and agrees that the Company’s
undertakings as provided in Paragraphs 2 and 9 of this Agreement are being
provided to in consideration for Employee’s acceptance and execution of the
Agreement and in reliance upon Employee’s representations in the Agreement and,
specifically, the general release in Paragraph 1 herein.

 

4.                  Employee expressly agrees that the Company does not have,
and will not have, any obligation to provide Employee at any time in the future
with any payments, benefits, or consideration other than: those set forth in
Paragraphs 2 and 9 herein. Except as otherwise provided herein, all other
employee benefits shall cease as of the Release Date. Employee expressly agrees
that the Company has no further obligations under this Agreement except as set
forth herein.

 



2

 



 

5.                  Employee and Company agree to be bound by the
confidentiality, publication and intellectual property ownership terms of the
agreement which Employee executed and which terms are incorporated by reference
herein. Employee and Company agree that on or before the Release Date, to return
all equipment, documents and other property, including by not limited to
documents containing proprietary and/or confidential information to the
Disclosing Party, as the term is used in the confidentiality, publication and
intellectual property ownership terms referenced above. The Company will provide
a hard drive for the transfer of electronic documents.

 

6.                  Employee agrees not to disclose the terms of this Agreement
to anyone, except Employee’s spouse, if any, attorney and, as necessary,
tax/financial advisor. It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement. Nothing in this Agreement shall preclude Employee from
communicating or testifying truthfully (i) to the extent required or protected
by law, (ii) to any federal, state, or local governmental agency, (iii) in
response to a subpoena to testify issued by a court of competent jurisdiction,
or (iv) in any action to challenge or enforce the terms of this Agreement.

 

7.                  In response to any inquiry about Employee from a prospective
employer or a third party on behalf of the same, the Company and or its
employees, agents or management will not participate in any negative or
disparaging information or activity about the employee. The Company will provide
the following information only: dates of Employee’s employment with Company and
position held. The Employee agrees that the Company shall publically disclose
the departure of the Employee as its Executive Vice President and his continued
service to the Company as its “Technology Development Consultant.” as necessary
for the Company to achieve its reporting requirements under the applicable
security laws, rules and regulations.

 

8.                  Employee will not offer any negative or disparaging
information about the Company or any of its employees, agents, or management to
anyone. Similarly, no employee of the company or its Board of Directors will
offer any negative or disparaging information about Employee to anyone.

 

9.                  As of the Release Date, Employee has certain vested
incentive stock options (the “Options”), which were granted to Employee during
the term of his employment under one of the Company’s stock option plan as set
forth in Exhibit A, attached hereto and incorporated herein by reference. Any
and all other stock options and stock option grants to Employee, if any, are
hereby cancelled, forfeited and are non-exercisable. With respect to the
Options, such are exercisable during the Transition Period and for two (2) years
thereafter pursuant to the terms of the plan under which such Options were
granted. Employee will have full flexibility with respect to the timing of any
exercise of all or part of his options and the Company and/or its agents will
act prudently and maintain their fiduciary responsibility to act promptly in the
issuance of registered shares in response to the exercise of any options. 

 

3

 



 

10.              The parties acknowledge and agree that the Agreement by the
Company described herein, and the settlement and release of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed, contractual or otherwise, by any of the
Releasees to Employee.

 

11.              This Agreement constitutes the entire agreement between
Employee and the Company with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to the subject matter hereof, other than as expressly set forth herein.
Employee agrees that this Agreement may not be altered, amended, modified, or
otherwise changed in any respect except by another written agreement signed by
both Employee and the Company. If the terms of this Agreement differ from or are
in conflict with any prior negotiations and/or agreements, whether written or
oral, relating to the subject matter hereof, this Agreement shall control.
Employee further acknowledges and agrees that except as set forth expressly
herein, no promises or representations have been made to Employee in connection
with Employee’s separation from the Company or the terms of this Agreement.

 

12.              This Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
State of New Jersey.

 

13.              The parties agree that if any provision of this Agreement,
other than the general release set forth in Paragraph 1 above, or the
application thereof to any person, place or circumstance shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provision as applied to other persons,
places, and circumstances shall remain in full force and effect.

 

14.              This Agreement has been drafted jointly by the parties and
there shall be no presumption of construction against any party. The parties
agree that the terms of all parts of the Agreement shall in all cases be
construed as they hold, according to their fair meaning, and not strictly for or
against any party.

 

15.              This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Agreement
may be executed and delivered by facsimile.

 

16.              Except as expressly provided for therein, this Agreement,
together with all attachments, constitutes the full and complete understanding
and agreement of the parties hereto and supersedes all prior understandings and
agreements. The waiver by either party of a breach of any provision of this
Agreement by the other party must be in writing and shall not operate or be
construed as a waiver of any subsequent breach by such other party.

 

17.              If the Company or the Employee believes that the opposite party
is in breach of this agreement, the party who believes there is a breach will
inform the other party of the breach and provide seven (7) working days to cure
the breach. If any legal action is commenced to enforce the terms of this
Agreement, the prevailing party shall be entitled to recover interest, at the
highest prevailing rate, and any costs incurred, including attorneys’ fees.

 



4

 



 

18.              Employee certifies and acknowledges as follows:

 

(a)                That Employee has read the terms of this Agreement and
understands its terms and effects, including the fact that Employee has agreed
to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action arising out
of Employee’s employment relationship with the Company and/or the termination of
that relationship;

 

(b)               That Employee has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which Employee
acknowledges is adequate and satisfactory to him/her and which Employee
acknowledges is in addition to any other benefits to which he/she is otherwise
entitled;

 

(c)                That Employee has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement, and has had the
opportunity to do so;

 

(d)               That the Company has provided Employee with a period of
twenty-one (21) calendar days within which to consider this Agreement, and that
Employee has signed on the date indicated below after concluding that this
Agreement is satisfactory; and

 

(e)                Employee acknowledges that he/she may revoke this Agreement
within seven (7) calendar days after the date of his execution of this Agreement
appearing under his signature below (the “Revocation Period”), and it shall not
become effective until the expiration of such seven-day revocation period. In
order to be effective, any revocation by Employee must be in writing, directed
to Dr. Thomas Moore and be received on or before the expiration of the
Revocation Period. In the event of a timely revocation by Employee, this
Agreement will be deemed null and void and neither the Company nor Employee will
have any obligations hereunder.

 

5

 

 

EMPLOYEE FURTHER STATES THAT HE/SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS THE
PROVISIONS OF THIS AGREEMENT AND RELEASE, INCLUDING THE RELEASE OF ALL CLAIMS,
AND FREELY AND VOLUNTARILY ASSENTS TO ALL THE TERMS AND CONDITIONS THEREOF, AND
SIGNS THE SAME AS HIS/HER OWN FREE ACT.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Advaxis, Inc. and
John Rothman hereby execute the foregoing Confidential Separation Agreement and
General Release.

  

 



/s/John Rothman  

Name: John Rothman

 

  Date: March 20, 2013  



 

 

 

Advaxis, Inc.

 

 



By: /s/ Daniel J. O’Connor   Name:  Daniel J. O’Connor   Title:    SVP and CLO  
    Date: March 20, 2013  



 



 

6

 

EXHIBIT A

 

“The Options”

Plan   Grant Date   # of Options   Exercise Price   Vesting Schedule 2005  
3/1/2005   360,000   $.2870   Fully Vested 2005   3/29/2006   150,000   $.2600  
Fully Vested 2005   2/15/2007   300,000   $.1650   Fully Vested 2009   7/23/2009
  1,750,000   $.1000   Fully Vested 2009   10/14/2010   2,250,000   $.1500  
Fully Vested 2011   11/8/2011   3,000,000   $.1480   Fully Vested

 

 



7

